Case 7:19-cv-08403-VB Document 31 Filed 02/06/20 Page 1 of 11

MEMORANDUM ENDORSEMENT

Kuhl v. U.S. Bank Trust National Association et al.,
19 CV 8403 (VB)

In the attached submission dated January 28, 2020, (Doc. #30), plaintiff, proceeding pro
se, files a sur-reply in opposition to defendants’ reply memorandum of law and reply affirmation
(Docs. ##27, 28).

As plaintiff acknowledges in his sur-reply, prior permission from the Court is required
pursuant to Paragraph 2.C of Judge Briccetti’s Individual Practices before a party may file a sur-
reply. Here, plaintiff did not request nor receive permission to file a sur-reply but filed one
nevertheless. Accordingly, the Court will disregard plaintiff's submission as an improper sur-

reply.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: February 6, 2020
White Plains, NY SO ORDERED:

Vit

Vincent L. Briccetti
United States District Judge

 

 
case? {9 evs OLE -p&UtHent'S0° “rile Leap sara? Op dyase 6fAiolt

U.S. DISTRICT COURT FOR THE |
SOUTHERN DISTRICT OF NY (White Plains) OWI 41M AP

 

~---- x
JONATHAN KUHL

 

 

: INDEX:7:19-cv-08403-VB

 

Plaintiff |
v WER
U.S. BANK TRUST NATIONAL | TALE wn go sn ikl |
ASSOCIATION , NOT INITS INDIVIDUAL — : Op va jk
CAPACITY BUT SOLELY AS OWNER | AE

TRUSTEE FOR LEGACY MORTGAGE af ; “oa
ASSET TRUST 2018GS-1, MTGLQ
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC ;
: Affidavit

Defendants :
woeoee x

 

 

1. This sur-reply is submitted in opposition to the reply affirmation of Erina
Fitzgerald Esq. (Docket 28) filed on January 16, 2020 and received by me on
Monday, |

2, I realize that permission is normally required to file a sur reply, but Ms.
Fitzgerald raised new issues in her affirmation and submitted what appears to be a
falsified document. As such, I feel it is important to bring this to the court’s
attention without delay,

3, The first cause of action in my complaint alleges violation of 15 USC

1641 (g) against U.S. Bank National Association Not In Its Individual Capacity

 
Case FL OeVUSAO SVE DOCUTHENt 30 Filed 01730720 °PagW2 Sect
but Solely as Owner Trustee for Legacy Mortgage Asset Trust 2018 GS1 because
as the new creditor it failed to notify me it had bought my loan within 30 days.

4, In arguing that such transaction falls under TILA’s one year statute of
limitations, Ms. Fitzgerald submits (Exhibit A) a “Notice of Sale of Ownership of
Mortgage Loan” indicating a transfer of my loan to “U.S. Bank as owner trustee
for Legacy Mortgage Asset Trust 2018-GS1” dated June 11, 2018,

5, Based on this, counsel argues that more than one year transpired between
the mortgage sale and the commencement of this action,

6. Attached as Exhibit B is the Assignment of my mortgage to “U.S. Bank as
owner trustee for Legacy Mortgage Asset Trust 2018-GS1” which was notarized
on January 31, 2019 and filed with the Dutchess County clerk on February 14,
2019. I downloaded this from the county website today,

6. It seems that the defendant U.S. Bank Trust has done the miraculous and
notified me of its acquisition of my mortgage loan eight months before it
happened.

7, As such, my cause of action for violation of 1641 (g) was timely.

8. I ask that Ms. Fitzgerald’s motion of dismiss my First Cause of Action be
denied and that Cause of Action be converted to one for Summary Judgement

pursuant to FRCP 56 as there are no questions of fact in this regard but only

questions of law.

 
Case 7:19-cv-08403-VB
Case 7:19-cv-08403-VB Document 40 Filed 01/50/20 “Pages orton t

9. I swear under penalty of perjury pursuant to the U.S. Code that the above
statements are true,

-Respectfully,

ly

Jonathan Kuhl, pro se

Dated: January 28, 2020

 
Case 7:19-cv-08403-VB Document 31_ Filed 02/06/20_ Page 5,of

e 11
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 4 of 10

EXHIBIT A
a _

Case 7:19-cv-08403-VB Document 31 Filed 02/06/20 Page 6.0f 11
OAaweT Sen OBBOC2 MES CExoLunnente3-Fileneu CUI 2P apaget 604

PLO, Bax 55004
Anvirie, A 82619-2708
3H0,609.5600 Coll. free
940,3441,0777 local
849,341,2200 fax

Ww. rushimoraim aon

 

June 11, 2018

+ 4877374 CODODOOL? OARYLe OFZeebE
JONATHAN A KUHL

115 S QUAKER LN

HYDE PARK NY 42538-2723

eat delele bent ig tle

Notice of Sale of Ownership of Mortgage Loan

Under federal law; borrowers are required to be notified in writing whenever ownership of a mortgage loan secured by
their principal dwelling is sold, transferred or assigned (collectively, “sold”).to-a new creditor. This Notice is to inform
you that your:prior dreditor has sold-your loait (described below) to us, the new creditor identified below.

*#NOTE: The new creditor identified below is not the sérvicer of your loan. The servicer (identified below)

acts on-behalf of the new creditor to handle the ongoing administration of your Idan;, including tiie cojlection
of mortgage payments, Please continue to send your mortgage Pay as directed by tive servicer, and
NOT to the new creditor. s.sent.to the new creditor inst th iver may result in late. ch

     

     

SHOULD YOU.HAVE ANY QUESTIONS REGARDING YOUR LOAN, PLEASE CONTACT THE
SERVICER. USING THE CONTACT INFORMATION SET FORTH BELOW, The servicer is authorized
to handle routine inquiries and requests regarding your loan and, if necessary, to inform the new creditor of

your request and communicate to you any decision with respect to such request. **

Please note that the sale of your loan to us may algo regult in a'change of servicer, If this occurs, you will receive a
separate notice, required under federal law, providing information regarding the new servicer,

 

LOAN INFORMATION

Date of Loan: 07/31/2003

Original Amount ofLoan: $224,250.00

Date Your Loan was Sold to tlie New Creditor: 05/14/2018
Priot Loan Number:

, | Current Loaf. Number:

Address of Mortgaged Property; 115 MELANIE WAY -
HYDE PARK, NY. 12538

 

 

 

 
Case 7:19-cv-08403-VB Document 31_ Filed 02/06/20. Page 7 of 11
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 6 of 10

EXHIBIT B
aye 1urZ

Case 7:19-cv-08403-VB Document 31 Filed 02/06/20 Page 8 of 11
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 7 of 10

Dutchess County Clerk Recording Page

Record & Return To:

 

Date Recorded: 2/14/2019
FIRST AMERICAN MORTGAGE SOLUTIONS Time Recorded: 10:22 AM
3 FIRST AMERICAN WAY Document #: 01-2019-50268A

 

 

} SANTA ANA, CA 92707

 

.Received From: Simplifile

Assignor: MTGLQ INVESTORS, L.P.
Assignee: U.S. BANK TRUST NATIONAL ASSOCIATION

Recorded In: ASSIGNMENT OF MORTGAGE
Instrument Type: ASSN
Original Mortgagor; KUHL ANN L

Examined and Charged As Follows: _

Recording Charge: $50.50 Number of Pages: 2

*** Do Not Detach This Page
* This is Not A Bill

County Clerk By: SYS
Receipt #: 4665
Batch Record: 32

E ee
ee

Te =e

01201950268A

 

 

 

 

 

 

 

 

 

 

 

 

 
‘age 2 of 2

Case 7:19-cv-08403-VB Document 31_ Filed 02/06/20_ Page 9 of 11
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 8 of 10

NEW YORK | (AOL Ua AL Ag AN

COUNTY OF DUTCHESS

LOAN NO.: 24524734 [7601314432]
WHEN RECORDED Matt. To: ATTN: ASSIGNMENT DEPT., RUSHMORE LOAN MANAGEMENT SERVICES LLC C/O Finst AMERICAN MORTGAGE
SOLUTIONS, LLC, 1795 INTERNATIONAL WAY, IDAHO FALLS, ID 83402, PH. (208) 528-9895

SECTION: 6264 BLOCK:02 Lot: 590558
ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED, MTGLQ INVESTORS, L. P., located at 2001 ROSS AVENUE SUITE 2800, DALLAS, TX 75201,
ASSIGNOR, without recourse does hereby assign and transfer unto U.S. BANK TRUST NATIONAL ASSOCIATION, NOT
IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE FOR LEGACY MORTGAGE ASSET TRUST
2018-GS1, located al 60 LIVINGSTON AVENUE EP-MN-WS3D, ST. PAUL, MN 55107, ASSIGNEE, its successors and
assigns, all of Assignor's right, title, and interest in and to that certain Mortgage dated JULY 31, 2003, made by ANN L. KUHL,
A SINGLE WOMAN AND JONATHAN A. KUHL, A SINGLE MAN, Mortgagor, to HOMEOWNERS LOAN
CORPORATIO®, Original Mortgage, in the principal sum of $224,250.00 and recorded on JANUARY 07, 2004 as Document
No. 01 2004 363 in the office of the County Clerk/Register for DUTCHESS County, State of NEW YORK and more particularly
described hercinafter as follows:

LEGAL DESCRIPTION: AS DESCRIBED ON SAID MORTGAGE REFERRED TO HEREIN

PROPERTY ADDRESS: 115 SOUTH QUAKER LANE, HYDE PARK, NY 12538

ASSIGNMENT HISTORY:

An Assignment in whole dated JULY 31, 2003 and recorded from HOMEOWNERS LOAN CORPORATION to
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, recorded on JULY 16, 2004 as Doc No. 01 2004 2254A.
And an Assignment in whole dated AUGUST 18, 2006 and from MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. to HOUSEHOLD FINANCE REALTY CORPORATION OF NEW YORK recorded on SEPTEMBER 06,
2006 as Doc No. 01 2006 1827A,

And an Assignment in whole dated MARCH 13, 2014 and from HOUSEHOLD FINANCE REALTY CORPORATION OF
NEW YORK to LSF8 MASTER PARTICIPATION TRUST recorded on APRIL 25, 2014 as Doc No, 01 2014 13024.
TOGETHER WITH all rights accrued or to accrue under said Mortgage.

TO HAVE AND TO HOLD the same unto Assignee, its successors, legal representatives and assigns, forever. The word
“assignor” or “assignee” shall be construed as if it read “assignors” of “assignees” whenever the sense of this instrument so
requires. This assignment is not subject to the requirements of section 275 of the Real Property Law because it is an assignment
within the secondary mortgage market,

IN WITNESS WHEREOF, the undersigned has caused this Instrument to be executed on JAN 3 1 2019

MTGLQ INVESTORS, LP. ; Jo's

ANDREA RHINEHARDT, VICE PRESIDENT

STATE OF TEXAS COUNTY OF DALLAS )ss.
On the JAN 3 { 2019 day of in the year before me, the

undersigned, personally appeared ANDREA RHINEHARDT personally known to me to be the individual whose name is
subscribed 10 the within instrument and acknowledged to me that he/she executed the same in his/her capacity, and that by
his/her signature on the instrament, the individual, or person upon behalf of which the individual acted, executed the instrument.

Og 60 V2. AO wr

Flowers (COMMISSION EXP.
“an 29-2 - Me Natake Flowers
NOTARY PUB + ; My / Commission xpiras
ae

ID No 124227602

 

sy

RM80801171M - AM - NY Page J of 1 , MIN: 100046000075000103

ET MERS PHONE: 1-888-679-6377

 

 
Case 7:19-cv-08403-VB Document 31 Filed 02/06/20 Page 10 of 11
Case 7:19- cv-08403-VB - Document 30 Filed 01/30/20 Page 9 of 10

te
spatype ane enh ate eS ha TUL AN yas EES abe EEA A A AIRE. Layee MY Leh eT

pe tad Seta, Abd ttle

 

 

 

 

 

uasamoe®
Ba ANSON?
$26.35

 

 

 

 

; - wy) fe 10601 RQQOBK196919-02

Bastien | eienese: lll tt ; " Wh
: POSTAL SERVICE ® EXPRESS® |

TT TTe sir 1a 101 5 ane a ee I. i AE QP

FROM: (uense PRINT \ PHONE ( } "

 

Gy ys Ady mae
Kinowier Akg 12 6 a) ine aS aie oe rena: ene ae 3 mee nt

PO ZIP Code Scheduled Delvery Dale Postage

USPS* Gorporate Acdl. No.¢
[ r ne

   

 

 

mys ahah eae Re eke) eae ae (MMOD,

C] sia@naTuRE REQUIRED Novos ‘Tho maltar must check he “Signature Required” box (f the taller: % $ ¢ Ex
Requires the add R 2) F OR 3) GOD sonvica; OR 4) [LA Of: O . wh

Purchases Retum Recelal sarvico. ine box ts no} chacked, tha Poslal Sarvice will leave tho Hom L ) :
mall receptacia of olhor secure lacallon \thout attempting lo obteln the audrossae’s signature on delivery, Dato Ace ef wdupomy) sani chao Ingurance Feo GOD Fas °
10:30 AM 8:00 PM

 

 

 

 

 

Oeilvery Opilons : : Los +
TB No Saturday Delivery (delivered noxt business day) 1/29 P20) | xt {2 NOON $ $ . ‘ ne
CJ sunday/Holtday Deilvery Required (adoillonal (ee, where avaliable‘) Tino o- 4050 Ai Dolveny Foo Helum Hocsipl Foo” | Live Animal . .

* 5 ve Anim '
C1 10:30 AM Delivery Required (addillonal fee, where available") _ ransportatlon Fao

 

 

*Relar ta USPS.com®* or toca} Pos! Offica™ for availabilily, ir PM :
TOs (ptease PAN PHONE ( ) BE 2p ! $ $ $ . \

Spocio) HandingTragile Sunday/Holiday Premlum Fee | Tota! Paslege & Feas

Kove SS NSE OL,

cou A Opa Walgh Fint Rate | Acceptance pinitals
VRS Ey Nl, 85

aa il ae

 

 

 

 

 

   
   

       
 

ap + 4° (US, ADDRESSES ONLY) Delivery Altemp! (MMDDIVY) June Employed ‘Signolure "

[ @ od AD _ Ba

Delivery Atlampt (MMDDAVY)| Tine Employao Signature

 

1 For plekup or USPS Tracking™ , Visit USPS.com or call 800-222-1611.
# $100.00 Insuranag included. Gem

> PEEL: FROM: THIS ‘CORNER:

 

 

 

 

 

LABEL 11-8, MAROH 2019 PSN 7600-02-000-8998

 

 

  
 
  

Oct 2018
1/2 x9 1/2

 

_and select International destinations. See DMM and IMM at pe.usps.com for complete details.
* For Domestic shipments, the maximum welght Is 76 Ibs. For International shipments; the maximum welght Is 4 Ibs,

sates , + ‘ face ia
Case 7:19-cv-08403-VB Document 31 Filed 02/06/20 Page 11 of 11
Case 7:19-cv-08403-VB Document 30 Filed 01/30/20 Page 10 of 10

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NY (White Plains)

 

none ----X
. INDEX:7:19-cv-08403-VB
Plaintiff .
V.

U.S. BANK. TRUST NATIONAL
ASSOCIATION , NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS OWNER
TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1, MTGLQ
INVESTORS, LP and RUSHMORE LOAN
MANAGEMENT SERVICES LLC ;
: : Affidavit of Service

Defendants

= seman - oa eK

 

 

 

 

 

DONALD ROSENDALE states under penalty of perjury:

1. 1am over 18 years of age, a citizen of the U.S. and not a party to this action. I
served the herein sur reply on the defendants on January 29, 2020 by placing a
copy in envelopes addressed to their respective lawyers

Erina Fitzgerald Esq. Frank Morreale Esq.
Knuckles Kominski etc. Nelson Mullins etc.

565 Taxter Rd. 500 N. Laura St.
Elmsford, NY 10523 Jacksonville, Fla, 32202

2.Sealing those envelopes and placing them in the custgody of an employee of the
U.S. Postal Service.

I swear the preceding statements are true pursuant under penalty of perjury.

Donald Rosendale
